El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
La demanda de desahucio en este pleito alegó qne los de-*365mandados poseían precariamente, sin pagar canon o merced, alguna, un pedazo de terreno de cierta finca de la corpo-ración demandante en cuyo terreno habían fabricado algunas casas y solicitó del tribunal de Distrito de Iinmacao que ordenase el desalojo de dicho terreno por los demandados y que levantasen sus casas.
Habiendo alegado los demandados en su contestación que el terreno en que las casas se hallan fabricadas les perte-nece por haberlo heredado de Pablo Torres quien lo adqui-rió de Benigno de Santiago, reuniendo entre todos más de cuarenta años de posesión ejecutando actos de dominio sin interrupción alguna, se celebró el juicio y recayó sentencia declarando sin lugar la demanda, por el fundamento de que teniendo el litigio el carácter de controversia sobre el domi-nio no era procedente la acción de desahucio y debía ven-tilarse en juicio ordinario.
Como el demandante tiene inscrito el dominio de una fin-ca rústica en la que está comprendido el pedazo de terreno ocupado por los demandados con sus casas, la cuestión a resolver en este recurso interpuesto por la corporación de-mandante es, si debe dictarse sentencia a sn favor o sos-tener la que dictó la corte inferior.
Hubo alguna prueba en el juicio por parte de los deman-dados tendente a demostrar que desde antes del año 1885 tenían fabricadas las casas en el expresado terreno y aun-que no se trató de probar el título de adquisición de su cau-sante Pablo Torres sin embargo parece que tienen una po-sesión por más de treinta y cuatro años.
'Cuando la corporación demandante compró la finca ya estaban los demandados ocupando el terreno con sus casas y también mientras fué dueño su vendedor. Contra la prue-ba de los demandados respecto a su posesión quieta y pa-cífica en concepto de dueños se presentó otra por la deman-dante tendente a demostrar que los demandados reconocían el dominio de la demandante porque con su permiso recons-truyeron sus casas.
*366.Como se ve, si bien la demandante tiene título del terre-no ocupado por los demandados éstos han presentado algu-na prueba de posesión por más de treinta años en concepto de dueños y, por tanto, hay una controversia de títulos que no puede ser resuelta en el juicio sumario y especial de de-sahucio porque la sentencia condenatoria resolvería la cues-tión de que los demandados ocupan el terreno precariamente, sin título alguno para ello cuando, como hemos dicho, ellos han presentado alguna prueba de propiedad por prescripción adquisitiva extraordinaria.
No puede prosperar la acción de desahucio por precario cuando el demandado presenta alguna prueba de que tiene algún título legal a la posesión. El caso de Pesquera v. Fernández, 16 D. P. R. 235, es igual al presente. Véanse también los casos Torres v. Pérez, 18 D. P. R. 573; Miranda v. Camerón, 19 D. P. R. 488; Delgado v. Pimentel, 20 D. P. R. 558; Cabassa v. Bravo, 21 D. P. R. 353; Gandía v. Cabán, 22 D. P. R. 836 y Casanovas y Cía. v. Ramírez, 25 D. P. R. 628.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia, apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.